Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“clock or watch component” in claims 1, 3, 13, 14, 15, 16, and 19 is being interpreted as item watch component 1 which are per par. 59 is an axle 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The recitation of and whose breaking stress in shear is above 200 N.mm-2 is not positively recited as to what aspect of the component is meant to allow the breaking stress in shear to be above 200Nmm2 nor if this is limited to a specific direction of shear or a requirement for all possible directions of shear.  The examiner is not understanding if the size, sintering method, material select, angle, direction of test, or some other characteristic is creating this and it is also not positively recited in the claims nor the specification the advantage of designing a part or shape to withstand the shear forces disclosed in this claim of the instant application. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “so as to obtain a second surface” is unclear because a second surface is not positively recited in the claims nor the specification that would allow one of ordinary skill in the art to determine if the applicant means to transform a first surface with certain properties to a second surface with different properties or if the applicant means that a second surface is an entirely different surface from the first surface.

Claims 2-13, and 17-20 are also rejected due to their dependence to one or more of the above rejected independent claims.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of wherein the laser beam scans the first surface following a helical trajectory is unclear because it is not able to be determined with relation to what the beam is scanning in a helical trajectory or if the beam is meant to be capable of scanning in a helical trajectory or if that is required during machining. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the tribofinishing comprises at least one selected from the group consisting of performing bulk polishing” is unclear because the examiner is unable to determine what the applicant means by bulk polishing. The term bulk polishing does not appear in the machining nor watch making arts as a process by itself. Further, the specification does not positively recite what the applicant means by bulk polishing. The examiner interprets this to mean polishing in a production setting.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of and whose breaking stress in shear is above 200 N.mm-2  is unclear what aspect of the component is meant to allow the breaking stress in shear to be above 200Nmm2 because this is not positively recited in the claims nor in the specification.  The examiner is not understanding if the size, sintering method, material select, or some other characteristic is creating this and it is also not positively recited in the claims nor the specification the advantage of designing a part or shape to withstand the shear forces disclosed in this claim of the instant application. 

Claim  19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “ the component” is unclear as to which component the applicant is referring to, if it is meant to be a clock or watch or a first or second surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10, 12, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170038734 A1 Issartel (hereinafter “Issartel”).
Regarding claim 1, Issartel teaches: 
A method for producing a surface of revolution of a clock or watch component (par. 1), the method comprising: machining, with a femtosecond laser beam (claim 11; par. 76 to 78), a first surface of the clock or watch component (face 30) so as to obtain a second surface (zones Z1, Z2, and Z3, par. 77 teaches that these zones are texturing created by a femtosecond laser beam), and then - a-performing tribofinishing applied to the second surface so as to obtain the surface of revolution (par. 3, 17, and 87 teach a final step E5 which includes polishing the final product, polishing is a term for tribofinishing, though Issartel has an intermediate step of adding a composite material before polishing, Issartel finishes the product by polishing which is why Issartel reads on the claim).  

Regarding claim 7, Issartel teaches: 
wherein the laser beam is an infrared laser beam, or a green laser beam, or an ultraviolet laser beam, or a blue laser beam (par. 78 teaches emitting in the infrared range, having a wavelength equal to 1030 nm).  

Regarding claim 8, Issartel teaches: 
wherein the laser beam has an energy in a range of from 0.001 mJ to 2 mJ (par. 78 teaches 15micojoules to 40 microjoules which is within the range of the instant application).  

Regarding claim 10, Issartel teaches: 
wherein the laser beam has a diameter in a range of from 5 um to 100 um (par. 82 teaches an average diameter of the laser beam of 27.3 microns which is within the range of the instant application).  

Regarding claim 12, Issartel teaches: 
wherein the tribofinishing comprises at least one selected from the group consisting of performing bulk polishing and using diamond abrasive particles (par. 3, 17, and 87 teach a final step E5 which includes polishing the final product, polishing is a term for tribofinishing, though Issartel has an intermediate step of adding a composite material before polishing, Issartel finishes the product by polishing which is why Issartel reads on the claim).

Regarding claim 13, Issartel teaches: 
A clock or watch component, obtained by carrying out the method of production as claimed in claim 1 (per the rejection of claim 1 this it is taught that the method of Issartel is for a clock or watch component). 

Regarding claim 17, Issartel teaches: 
wherein the second surface has a roughness Ra of less than 100 nm  (par. 22).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 3, 6, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170038734 A1 Issartel (hereinafter “Issartel”) in view of US 20180024500 A1 CHARBON (hereinafter “CHARBON”). 

Regarding claim 2, Issartel does not teach wherein the clock or watch component is an arbor.  CHARBON teaches, wherein the clock or watch component is an arbor (balance staff 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Issartel reference, such that wherein the clock or watch component is an arbor, as suggested and taught by CHARBON, for the purpose of providing the advantage to provide a non-magnetic pivot pin having improved corrosion resistance (par. 11).  Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.

Regarding claim 3, Issartel does not teach wherein the surface of revolution is a surface of a pivot of the clock or watch component.  CHARBON teaches, wherein the surface of revolution is a surface of a pivot of the clock or watch component (3 pivots).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Issartel reference, such that wherein the surface of revolution is a surface of a pivot of the clock or watch component, as suggested and taught by CHARBON, for the purpose of providing the advantage to provide a non-magnetic pivot pin having improved corrosion resistance (par. 11).  Note that to be entitled to weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure, Ex parte Pfeiffer, 135 USPQ 31.

Regarding claim 6, Issartel does not teach wherein the machining step comprises a turning phase.  CHARBON teaches, wherein the machining step comprises a turning phase (par. 4 teaches that it is common in the art to use turning to make pivot arbors and balance shafts).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Issartel reference, such that wherein the machining step comprises a turning phase, as suggested and taught by CHARBON, for the purpose of providing the advantage to define various active surfaces (bearing surface, shoulder, pivots, etc.) (par. 3).

Regarding claim 18, Issartel does not teach wherein the clock or watch component is selected from the group consisting of a balance staff, an arbor of an escapement wheel, and an arbor of a seconds wheel.  CHARBON teaches, wherein the clock or watch component is selected from the group consisting of a balance staff, an arbor of an escapement wheel, and an arbor of a seconds wheel  (balance staff 1 par. 38).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Issartel reference, such that wherein the clock or watch component is selected from the group consisting of a balance staff, an arbor of an escapement wheel, and an arbor of a seconds wheel, as suggested and taught by CHARBON, for the purpose of providing for the purpose of providing the advantage to provide a non-magnetic pivot pin having improved corrosion resistance (par. 11).  

Regarding claim 19, does not teach wherein a diameter of the component is less than or equal to 2 mm.  CHARBON teaches, wherein a diameter of the component is less than or equal to 2 mm.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Issartel reference, such that wherein a diameter of the component is less than or equal to 2 mm (par. 38), as suggested and taught by CHARBON, for the purpose of providing the advantage to provide a non-magnetic pivot pin having improved corrosion resistance (par. 11).  

Claim 4, 5, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170038734 A1 Issartel (hereinafter “Issartel”) in view of US 20170357213 A1 Linck (hereinafter “Linck”). 
Regarding claim 4, Issartel does not teach wherein the surface of revolution is made of ceramic.  Linck teaches, wherein the surface of revolution (shaft 1 and first and second functional portions) is made of ceramic (claims 1, 2, 3, 9, 20, and 21).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Issartel reference, such that wherein the surface of revolution is made of ceramic, as suggested and taught by Linck, for the purpose of using the advantage where ceramics such as those presented above make it possible to maintain the geometrical integrity of the pivots over time (par. 93).

Regarding claim 5, Issartel does not teach wherein the ceramic is a zirconia, an yttriated zirconia, a monocrystalline alumina or an alumina-zirconia combination.  Linck teaches, wherein the ceramic is a zirconia, an yttriated zirconia, a monocrystalline alumina or an alumina-zirconia combination (par. 56, 59, 60, 75, 89, 90; claims 2, 20, and 21) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Issartel reference, such that wherein the ceramic is a zirconia, an yttriated zirconia, a monocrystalline alumina or an alumina-zirconia combination, as suggested and taught by Linck, for the purpose of using the advantage where ceramics such as those presented above make it possible to maintain the geometrical integrity of the pivots over time (par. 93).

Regarding claim 20, Issartel does not teach wherein a diameter of the surface of revolution is less than or equal to 200 um.  Linck teaches, wherein a diameter of the surface of revolution is less than or equal to 200 um (claim 1; par. 34) .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Issartel reference, such that wherein a diameter of the surface of revolution is less than or equal to 200 um, as suggested and taught by Linck, for the purpose of providing the advantage a guiding function, especially in pivoting and/or translatory movement, that is, the portion has a surface of contact with another component, in particular a guide, to ensure the pivoting and/or the translatory movement and that there is a contact and a relative movement between the portion and this other component, and/or a receiving function, that is, the portion has a surface of contact with another component to ensure the positioning and/or the holding of the other component on the portion, and/or an intermeshing function, that is, the portion has a surface of contact in the form of teeth with another component to ensure the intermeshing between the portion and this other component, and/or a force transmission or force absorbing function, that is, the portion is mechanically stressed (par. 40 to 44).

Claim 9, 11, 14, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170038734 A1 Issartel (hereinafter “Issartel”)
Regarding claim 9, Issartel teaches, wherein the laser beam scans the first surface following a helical trajectory (par. 22 teaches that two laser scans are performed on the zone to be treated defined respectively by two distinct longitudinal directions of scanning and it is therefore obvious that the laser of Issartel has the capability of scanning in a helical manner).  

Regarding claim 11, Issartel discloses the claimed invention except for wherein the tribofinishing  takes less than 20 hours. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a length of time for polishing or tribofinishing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose wherein the tribofinishing  takes less than 20 hours for the purpose of for the purpose of choosing an optimized polishing time and finish.  

Regarding claim 14, Issartel teaches A clock or watch component, having a surface of revolution whose roughness Ra is less than or equal to 15 nm (par. 22).  Issartel discloses the claimed invention except for and whose breaking stress in shear is above 200 N.mm-2 .  It would have been obvious to one having ordinary skill in the art at the time the invention was made to design a component or select materials to achieve breaking stress in shear is above 200 N.mm-2 , since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art. One would have been motivated to design a component or select materials to achieve breaking stress in shear is above 200 N.mm-2 for the purpose of preventing breaking during apparatus shock forces. 

Regarding claim 15, Issartel teaches A clock or watch movement (par. 1) comprising a-the clock or watch component (per the rejection of claim 14 this it is taught that the method of Issartel is for a clock or watch component).  

Regarding claim 16, Issartel teaches  A timepiece, comprising a clock or watch component (per the rejection of claim 14 this it is taught that the method of Issartel is for a clock or watch component).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763